DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation "a second controller” without mention of a first controller. It is unclear what the second controller is, as the specification of the instant application does not define “a second controller”. For purposes of examination, “a second controller” has been interpreted to mean a system that controls a vehicle.
Claims 2-6 are dependent on claim 1 and therefore carry the same deficiencies of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process.
101 Analysis - Step 1
Claim 1 is directed to a system for spatial monitoring and telematics communication for a plurality of objects disposed on a portion of the roadway.
101 Analysis - Step 2A, Prong I
Claim 1 recites the abstract concept of monitoring a plurality of objects disposed on a roadway. These steps fall into the mental process grouping of abstract ideas as they encompass visually monitoring objects on a portion of a roadway in real time, predicting the motion of each of the objects, and communicating the observed information. The limitations, as drafted, as processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind applied to generic computing components.
With respect to claim 1, besides the recitation of “a telematics communication system” and “vehicle perception packet,” there is insufficient language to preclude the idea from practically being performed in the human mind. For example, removing the “telematics communication system” and “vehicle perception packet” language, the claims encompass visually monitoring objects on a portion of a roadway in real time, predicting the motion of each of the objects, and communicating the observed information.
101 Analysis - Step 2A, Prong II
The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “a telematics communication system,” which is a generic computing component that is simply employed to gather the data. Claim 1 also recites “collecting” data, which as recited, is categorized as insignificant extra solution activity as it is merely uses the received data to perform the abstract idea. The limitation “generating” as recited is considered data output. While claim 1 recites “a second controller,” it is not positively recited that the controller is executing any functions, and therefore the “[communication of] the vehicle 
101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claim 1 fails to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract idea.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 2-7:
Dependent claims 2-7 only recite limitations that further define the mental process and recite further data gathering (i.e. collecting real-time data of objects disposed on a portion of a roadway). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-7 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heck et al. (U.S. Patent Application Publication No. 20180276485) in view of Watanabe (U.S. Patent Application Publication No. 20200166372).

Regarding claim 1, Heck teaches the connected vehicle, comprising:
a satellite navigation system;
Heck [0016] discloses location systems such as GPS.
a spatial monitoring system;
Heck [0012] discloses spatial monitoring, or spatial mapping.
and a telematics communication system;
Heck [0013] discloses a telematics control system.
wherein the spatial monitoring system is arranged to monitor a portion of a roadway on which the connected vehicle is operating, including: collect real-time data associated with a plurality of objects that are disposed on the portion of the roadway
Heck [0028] discloses using spatial monitoring to map a roadway segment.
Heck [0041] discloses detecting a plurality of objects in real-time.
wherein the spatial monitoring system is arranged to generate a vehicle perception packet based upon an input from the satellite navigation system and the real-time data associated with the plurality of objects that are disposed on the portion of the roadway being monitored by the spatial monitoring system;
Heck [0012] discloses converting vehicle event data into spatial mapping.
Heck [0014] discloses real-time object proximity detection and detection of physical vehicle entry into a geographic region.
Heck [0028] discloses using spatial monitoring to map a roadway segment.
and wherein the telematics communication system is arranged to communicate the vehicle perception packet to a second controller.  
Heck [0013] discloses that the vehicle may be controlled telematically.
Heck [0076] discloses controlling a vehicle based on what is determined to be the safest route.
Heck [0012] discloses that the safety of a route is determined using vehicle data.
Heck [0015] discloses that vehicle data is sourced from vehicle sensors.
Heck in combination with Watanabe teaches:
predict motion of each of the plurality of objects based upon the real-time data associated with the plurality of objects;
Watanabe [0005] discloses that dynamic travel prediction of mobile objects is performed in real-time on the basis of a plurality of movement patterns and tendencies.
Watanabe [0035] discloses performing travel pattern analysis for a moving object by predicting a route in which the moving object is determined to pass through. 
Watanabe [0053] discloses collecting real-time traffic data that includes raw GPS coordinates of a moving object.
Watanabe [0054] discloses analyzing geographical movement and route patterns of a moving object to provide insights on its movement and generate a trajectory pattern.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the telematics system disclosed in Heck to incorporate prediction of motion of objects, as taught in Watanabe, in order to increase vehicle safety and operator driving performance (Watanabe [0097]).

Regarding claim 2, Heck teaches the connected vehicle of claim 1, wherein:
the spatial monitoring system being arranged to generate the vehicle perception packet based upon an input from the satellite navigation system and the real-time data associated with the plurality of objects that are disposed on the portion of the roadway being monitored by the spatial monitoring system comprises the spatial monitoring system being arranged to generate the vehicle perception packet including data related to a distance, a visual descriptor, a lane-level lateral position, and a speed estimation of each of the plurality of the objects, a corresponding time stamp, and a geo-spatial positioning of the connected vehicle.  
Heck [0012] discloses converting vehicle data collected from onboard vehicle sensors into a spatial mapping of driving factors that may function as a real-time geographic risk map, or as a data layer for a navigation application.
Heck [0014] discloses real-time object proximity detection.
Heck [0038] discloses determining object parameters associated with objects in the vicinity of the vehicle, including an object’s presence, kinematics (i.e., speed), anticipated behavior, anticipated trajectories, and current behavior.
Heck [0063] discloses determining vehicle position relative to lane markings or other road markings.

Regarding claim 3, Heck in combination with Watanabe teaches the connected vehicle of claim 2, wherein:
the spatial monitoring system being arranged to monitor a portion of a roadway on which the connected vehicle is operating to predict motion of each of the plurality of objects based upon the real-time data from the plurality of objects comprises the spatial monitoring system being arranged to predict motion of each of the plurality of objects based upon the real-time data by linearly extrapolating geo-spatial positioning of each of the plurality of objects.  
Watanabe [0005] discloses that dynamic travel prediction of mobile objects is performed in real-time on the basis of a plurality of movement patterns and tendencies.
Watanabe [0035] discloses performing travel pattern analysis for a moving object by predicting a route in which the moving object is determined to pass through. 
Watanabe [0053] discloses collecting real-time traffic data that includes raw GPS coordinates of a moving object.
Watanabe [0054] discloses analyzing geographical movement and route patterns of a moving object to provide insights on its movement and generate a trajectory pattern.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatial monitoring in Heck to incorporate the prediction of motion of objects, as taught in Watanabe, in order to increase vehicle safety and operator driving performance (Watanabe [0097]).

Regarding claim 4, Heck teaches the connected vehicle of claim 1, wherein:
the spatial monitoring system being arranged to monitor the portion of the roadway on which the connected vehicle is operating to collect real-time data associated with a plurality of objects 
Watanabe [0028]-[0029] discloses using a GPS unit or location device to obtain the position or geolocation of a moving object, and detecting a moving object in real-time and its respective speed, location, and driving direction.
Watanabe [0032] discloses that the detected moving object may be a plurality of moving objects. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatial monitoring in Heck to incorporate determining driving direction of objects, as taught in Watanabe, in order to better alert drivers of potential problems or to avoid collisions.

Regarding claim 5, Heck teaches the connected vehicle of claim 1, wherein:
the vehicle perception packet includes a geo-spatial position, speed and trajectory for the connected vehicle based upon the input from the satellite navigation system and the spatial monitoring system.  
Watanabe [0028]-[0029] discloses using a GPS unit or an appropriate location device to obtain information on position or geolocation of the moving object, which may be a connected vehicle according to Watanabe [0002]. Watanabe further discloses determining the speed of the connected vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatial monitoring in Heck to incorporate determining the geo-spatial position, speed, and trajectory of objects, as taught in Watanabe, in order to better alert drivers of potential problems or to avoid collisions.

Regarding claim 6
the spatial monitoring system is configured to determine a linear range, relative speed, and trajectory of the connected vehicle relative to one of the objects.  
Heck [0033] discloses determining a distance between a connected vehicle and an object behind the connected vehicle, wherein the distance is speed-dependent.
The Examiner notes that determining the distance between the vehicle and an object behind it is considered a linear range.

Regarding claim 7, Heck teaches the connected vehicle of claim 1, wherein:
the second controller comprises a roadside unit that is disposed to monitor the portion of the roadway.  
Heck [0040] discloses auxiliary sensors (e.g., sensors in the ambient environment configured to monitor objects and object parameters).

Regarding claim 8, Heck teaches the connected vehicle of claim 1, further comprising:
an advanced driver- assistance system (ADAS);
Heck [0026] discloses an ADAS.
Heck in combination with Watanabe teaches:
wherein the ADAS is arranged to control operation of the connected vehicle based upon the vehicle perception packet.  
Watanabe [0097] discloses an electronic control unit (ECU) that may include an ADAS to automate vehicle systems based on data obtained from another or other vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ADAS in Heck to incorporate that the ADAS may control operation of the vehicle based on a vehicle perception packet, as taught in Watanabe, in order to increase vehicle safety and operator driving performance.

Regarding claim 9, Heck teaches the connected vehicle, comprising:
a satellite navigation system;
Heck [0016] discloses location systems such as GPS.
a telematics communication system;
Heck [0013] discloses a telematics control system.
and an advanced driver-assistance system (ADAS);
Heck [0026] discloses an ADAS.
wherein the telematics communication system receives a fused perception packet (FPP);
Heck [0015]-[0016] discloses collecting vehicle data by vehicle sensors and communicating vehicle data via a telemetry system configured to receive communication via V2V, V2I, or other communications, thereby combining vehicle data with other vehicles’ data.
Heck in combination with Watanabe teaches:
wherein the FPP includes a geo-spatial position, speed and trajectory of each of a plurality of similarly-situated vehicles;
Watanabe [0028]-[0029] discloses using a GPS unit or location device to obtain the position or geolocation of a moving object, and detecting a moving object in real-time and its respective speed, location, and driving direction.
Watanabe [0005] discloses that dynamic travel prediction of mobile objects is performed in real-time on the basis of a plurality of movement patterns and tendencies.
wherein the ADAS is arranged to control operation of the connected vehicle based upon the FPP.  
Watanabe [0097] discloses an electronic control unit (ECU) that may include an ADAS to automate vehicle systems based on data obtained from another or other vehicles.


Regarding claim 10, Heck teaches the connected vehicle of claim 9, wherein:
the FPP includes self-identification information;
Heck [0029] discloses that the vehicle is associated with a vehicle identifier.
Heck in combination with Watanabe teaches:
and wherein the ADAS controls operation of the connected vehicle based upon the self-identification information included in the FPP.  
Watanabe [0029] discloses receiving traveling data that may include the identifier of a moving object, or connected vehicle.
Watanabe [0097] discloses an electronic control unit (ECU) that may include an ADAS to automate vehicle systems based on data obtained from another or other vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ADAS in Heck to incorporate that the ADAS may control operation of the vehicle based on a vehicle perception packet, as taught in Watanabe, in order to increase vehicle safety and operator driving performance.

Regarding claim 11, Heck teaches the connected vehicle of claim 10, further comprising:
the connected vehicle including a propulsion system, a braking system and a steering system; 
Heck [0034] discloses that the connected vehicle includes an acceleration pedal system, a braking system, and a steering system.
wherein the ADAS is operably connected to the propulsion system, the braking system and the steering system;
Heck [0079] discloses that the ADAS may automatically affect vehicle behavior by operating the vehicle to slow down or applying a speed cap, or adjusting vehicle handling parameters.
Heck in combination with Watanabe teaches:
and wherein the ADAS is arranged to control operation of the propulsion system, the braking system and the steering system based upon the geo-spatial position, speed and trajectory of each of the plurality of similarly-situated vehicles and the self-identification information included in the FPP.  
Watanabe [0028]-[0029] discloses using a GPS unit or location device to obtain the position or geolocation of a moving object, and detecting a moving object in real-time and its respective speed, location, and driving direction.
Watanabe [0005] discloses that dynamic travel prediction of mobile objects is performed in real-time on the basis of a plurality of movement patterns and tendencies.
Watanabe [0097] discloses an electronic control unit (ECU) that may include an ADAS to automate vehicle systems based on data obtained from another or other vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatial monitoring in Heck to incorporate determining the geo-spatial position, speed, and trajectory of objects, as taught in Watanabe, in order to better alert drivers of potential problems or to avoid collisions.

Regarding claim 12, Heck in combination with Watanabe teaches the connected vehicle of claim 9, wherein:
the FPP includes a blind area monitor associated with one of the plurality of similarly-situated vehicles.  
Watanabe [0097] discloses that the ECU may include ADAS features such as improved blind spot elimination using camera technology, in addition to ADAS functions to process sensor data obtained from another or other vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatial monitoring in Heck to incorporate blind area monitoring, as taught in Watanabe, in order to better alert drivers of potential problems or to avoid collisions.

Regarding claim 13, Heck teaches the connected vehicle of claim 9, wherein:
the plurality of similarly-situated vehicles comprises a plurality of vehicles that are travelling on a same portion of a roadway and travelling in a same direction as the connected vehicle.  
Watanabe [0028]-[0029] discloses using a GPS unit or location device to obtain the position or geolocation of a moving object, and detecting a moving object in real-time and its respective speed, location, and driving direction.
Watanabe [0032] discloses that the detected moving object may be a plurality of moving objects. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatial monitoring in Heck to incorporate determining driving direction of objects, as taught in Watanabe, in order to better alert drivers of potential problems or to avoid collisions.

Regarding claim 14, Heck teaches the connected vehicle of claim 9, further comprising:
a spatial monitoring system arranged to monitor a portion of a roadway on which the connected vehicle is operating;
Heck [0028] discloses using spatial monitoring to map a roadway segment.
Heck in combination with Watanabe teaches:
wherein the spatial monitoring system is arranged to predict motion of each of the plurality of similarly-situated vehicles by linearly extrapolating the geo-spatial position, speed and trajectory of each of the plurality of similarly-situated vehicles that are included in the FPP.  
Watanabe [0035] discloses performing travel pattern analysis for a moving object by predicting a route in which the moving object is determined to pass through. 
Watanabe [0054] discloses analyzing geographical movement and route patterns of a moving object to provide insights on its movement and generate a trajectory pattern.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spatial monitoring in Heck to incorporate determining the geo-spatial position, speed, and trajectory of objects, as taught in Watanabe, in order to better alert drivers of potential problems or to avoid collisions.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heck in view of Watanabe, further in view of Schmitz et al. (U.S. Patent Application Publication No. 20200204614).

Regarding claim 15, Heck in combination with Schmitz teaches the connected vehicle of claim 9, further comprising:
the FPP being generated by a remotely-located multi-access edge computing cluster in communication with the connected vehicle via the telematics communication system;
Schmitz [0036] and [0040] disclose an edge cloud computer in communication with a telematics system.
wherein the multi-access edge computing cluster generates the FPP by fusing vehicle perception packets that are generated by the plurality of similarly-situated vehicles;
Schmitz [0036] and [0047]-[0048] disclose that the edge cloud computer evaluates and fuses sensor data.
and wherein the multi-access edge computing cluster is arranged to communicate the fused perception packet to the connected vehicle.  
Schmitz [0015] discloses an edge cloud computer receiving data via a communication unit, which may send results of data processing back to the transportation vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Heck and Watanabe to incorporate a multi-access edge computing cluster, as taught in Schmitz, in order to improve an edge cloud network in which the computing power can be provided rapidly and efficiently (Schmitz [0009]).

Regarding claim 16, Heck teaches the connected vehicle of claim 15, further comprising:
a spatial monitoring system, wherein the spatial monitoring system is arranged to generate a vehicle perception packet including a geo-spatial position, a speed and a trajectory for the connected vehicle based upon the satellite navigation system and the spatial monitoring system.  
Watanabe [0028]-[0029] discloses using a GPS unit or location device to obtain the position or geolocation of a moving object, and detecting a moving object in real-time and its respective speed, location, and driving direction.
Watanabe [0097] discloses obtaining data from another or other vehicles.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koivisto et al. (U.S. Patent Application Publication No. 20190258878) discloses detecting object data representative of locations of detect objects in a field of view, where the location and features of the cluster of objects may be determined for use as inputs to machine learning models.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662